— Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered September 10, 1987, convicting him of burglary in the second degree, petit larceny (two counts), and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of those branches of the defendant’s *578omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the police officer properly stopped the vehicle in which the defendant was a passenger because of an existing traffic violation (see, People v Ingle, 36 NY2d 413, 414-415).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Kunzeman and Balletta, JJ., concur.